     Case 5:19-cv-02034-JGB-SHK Document 20 Filed 07/16/20 Page 1 of 2 Page ID #:254
                                                                    JS-6

1     KINGSLEY & KINGSLEY, APC
      ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123
2     eric@kingsleykingsley.com
      KELSEY M. SZAMET, Esq., Cal. Bar No. 260264
3     kelsey@kingsleykingsley.com
      DAVID KELEDJIAN, Esq., Cal. Bar No. 309135
4     davidk@kingsleykingsley.com
      16133 Ventura Blvd., Suite 1200
5     Encino, CA 91436
      Telephone: (818) 990-8300
6     Fax: (818) 990-2903
7     LAW OFFICES OF SAHAG MAJARIAN II
      Sahag Majarian II, Esq. SBN-146621
8     18250 Ventura Blvd.
      Tarzana, CA 91356
9     (818) 609-0807, Fax (818) 609-0892
10    Attorneys for Plaintiff and the Proposed Class
11
                                  UNITED STATES DISTRICT COURT
12
                                 CENTRAL DISTRICT OF CALIFORNIA
13
      ROBERT GARCIA, an individual on           CASE NO. 5:19-cv-02034-JGB-SHKx
14    behalf of himself and others similarly
      situated,
15                                              The Hon. Jesus G. Bernal
                         Plaintiff,
16
                vs.                             ORDER GRANTING
17                                              VOLUNTARY DISMISSAL
      PROPAK LOGISTICS, INC.; and               PURSUANT TO F.R.C.P. 23(E)
18    DOES 1 through 50, inclusive,
19                       Defendants.
20
21
22
23
24
25
26
27
28

      4832-0539-5651.1                   1
             ORDER GRANTING VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 23(E)
     Case 5:19-cv-02034-JGB-SHK Document 20 Filed 07/16/20 Page 2 of 2 Page ID #:255



1                                  ORDER OF DISMISSAL
2              Pursuant to Plaintiff ROBERT GARCIA’s request for Voluntary Dismissal
3     under Federal Rule of Civil Procedure 23(e), IT IS ORDERED THAT THIS
4     ACTION BE, AND HEREBY IS, DISMISSED WITH Prejudice TO Plaintiff’s
5     individual claims and WITHOUT PREJUDICE as to the putative class as to all
6     claims, causes of action, and parties, with each party bearing that party’s own
7     attorney’s fees and costs. The Clerk is directed to close the file.
8
9     IT IS SO ORDERED.
10
      DATED: July 16, 2020
11                                                   Hon. Jesus G. Bernal
12                                                   United States District Court Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      4832-0539-5651.1                   2
             ORDER GRANTING VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 23(E)
